Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00685-CV

                          FLAGSHIP HOMES, LTD. d/b/a Prestige Homes,
                                       Appellant

                                                    v.

                               Julian CALDERAS Jr. and Erika Calderas,
                                            Appellees

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-04330
                               Honorable Renée Yanta, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 18, 2015

DISMISSED

           On November 6, 2015, Appellant moved this court to dismiss the appeal. Appellant states

the parties have settled their dispute, and Appellees agreed to the motion.

           Appellant’s motion is granted; the appeal is dismissed. See TEX. R. APP. P. 42.1(a), 43.2(f).

                                                     PER CURIAM